Citation Nr: 0903281	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder.

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
service-connected bilateral knee disorder.

3.	Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left knee.

4.	Entitlement to an evaluation in excess of 20 percent for 
torn anterior cruciate ligament of the right knee.

5.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
May 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, an increased 
evaluation for bilateral knee disorders, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In a December 4, 2008, statement, prior to the promulgation 
of a decision in the appeal, the veteran withdrew the appeal 
of the issue of entitlement to service connection for a 
depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for a depressive disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of service connection for a depressive disorder; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and the appeal is 
dismissed.


ORDER

The issue of entitlement to service connection for a 
depressive disorder is dismissed.


REMAND

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  With regards to the veteran's claim 
for entitlement to service connection for degenerative disc 
disease of the lumbar spine, the Board observes he was never 
provided VCAA notice regarding the type of evidence necessary 
to establish a direct or secondary service connection claim.  
Accordingly, the Board concludes that this case must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

In addition, VA's duty to assist includes obtaining thorough 
and contemporaneous examinations in order to determine the 
nature and extent of the veteran's disabilities. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  With 
regard to the veteran's claim of service connection for 
degenerative disc disease of the lumbar spine, the veteran 
contends this condition is directly related to an injury 
sustained during active service or, in the alternative, is 
secondary to, or aggravated by, his service-connected 
bilateral knee disorder.  As such, on remand, the veteran 
should be afforded a VA examination to determine whether 
there is an etiological relationship between the veteran's 
currently diagnosed degenerative disc disease and his active 
service or, in the alternative, whether the veteran's 
service-connected bilateral knee disabilities are the 
proximate cause of, or have aggravated, the veteran's 
degenerative disc disease of the lumbar spine.

Also, the veteran contends he is entitled to an increased 
initial evaluation for his service-connected degenerative 
changes of the left knee and torn anterior cruciate ligament 
of the right knee, currently evaluated as 10 and 20 percent 
disabling, respectively.  In a September 2008 supplemental 
statement of the case, the RO relied on a September 2008 VA 
examination in continuing the current evaluations.  However, 
at the December 2008 Board hearing, the veteran asserted that 
his service-connected bilateral knee disorders have increased 
in severity since his September 2008 VA examination.  As 
such, a new VA examination is therefore warranted.  See 38 
C.F.R. § 3.159 (2008); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claims for service connection and increased 
evaluations, and therefore, the TDIU claim is inextricably 
intertwined with these claims.  The United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
TDIU claim is "inextricably intertwined" with the service 
connection and increased evaluation claims, the TDIU claim 
must also be remanded to the AOJ in accordance with the 
holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a direct 
and secondary service connection claim 
with respect to the veteran's claim for 
service connection for degenerative 
disc disease of the lumbar spine.

2.	Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the severity and 
manifestations of his service-connected 
left and right knee disabilities.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that a review of the 
claims folder was completed. All 
pertinent symptomatology and findings 
should be reported in detail, and any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
must offer specific findings as to 
range of motion, as well as whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
both the service-connected left knee 
and right knee disabilities.  If any of 
the above is observed, the examiner 
should specifically comment on whether 
the veteran's range of motion is 
affected, and if possible, provide the 
additional loss of motion in degrees, 
and complaints and clinical findings 
should be reported in detail.  The 
examiner should accurately measure and 
report where any recorded pain begins 
and ends when measuring range of 
motion.

In addition to the above findings, the 
examiner should specifically state if 
there is any evidence of ankylosis, 
subluxation, lateral instability, 
"locking," or effusion into the joint.  
The examiner should also state whether 
there is impairment of the tibia and 
fibula, including whether there is 
nonunion with loose motion requiring a 
brace or malunion.

If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups. If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason 
should be explained.

3.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
degenerative disc disease of the lumbar 
spine.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to: 

a.	whether the veteran's degenerative 
disc disease of the lumbar spine 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to 
his active service.

b.	whether the veteran's disc disease 
of the lumbar spine is more likely 
than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
proximately due to his service-
connected bilateral knee 
disabilities.

c.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's disc 
disease of the lumbar spine has 
been aggravated beyond its natural 
progression by his service-
connected bilateral knee 
disabilities.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

4.	Following the above, the AOJ should 
readjudicate the veteran's claims on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of 
the case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


